United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.S., Appellant
and
TENNESSEE VALLEY AUTHORITY,
JOHNSONVILLE STEAM PLANT,
New Johnsonville, TN, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-1821
Issued: February 10, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 11, 2008 appellant filed a timely appeal from the April 10, 2008 merit decision
of the Office of Workers’ Compensation Programs, which denied authorization for a lift chair.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to review the merits of
the case.
ISSUE
The issue is whether the Office properly denied authorization for a lift chair.
FACTUAL HISTORY
On June 25, 1988 appellant, then a 60-year-old coal tower foreman, sustained an injury in
the performance of duty when he stepped on a piece of concrete on gravel, turned his right ankle
and fell. He felt sharp pain through his lower back. The Office accepted his claim for a
permanent aggravation of diffuse lumbar and cervical disc disease. Appellant received
compensation for temporary total disability on the periodic rolls.

On April 5, 2007 appellant advised the Office that a spring on his lift chair was worn out.
He requested a new lift chair. Appellant submitted an April 5, 2007 note from his attending
neurosurgeon, Dr. Timothy P. Schoettle:
“[Appellant] indicates to me that a lift chair provided for his spinal condition
through workers’ comp[ensation] in 1980 has completely worn out and is
nonfunctional at the present time. I do n[o]t have those records but I certainly
think that 27 years exceeds the maximum one would expect from a lift chair and it
would be appropriate given his ongoing clinical condition to get him a new lift
chair under the auspice of workers’ comp[ensation].”
On February 21, 2008 the Office requested that appellant submit additional medical
evidence within 30 days: “Also, since a lift chair is being requested; the medical evidence
provided should include the justification for this equipment.”
In a decision dated April 10, 2008, the Office denied authorization for a lift chair. It
found that appellant did not provide his treating physician’s response “as to the need for this lift
chair and the accepted medical conditions in this claim.”
LEGAL PRECEDENT
Section 8103(a) of the Federal Employees’ Compensation Act1 provides that the United
States shall furnish to an employee who is injured while in the performance of duty, the services,
appliances, and supplies prescribed or recommended by a qualified physician, which the
Secretary of Labor considers likely to cure, give relief, reduce the degree or the period of any
disability, or aid in lessening the amount of any monthly compensation. The Office must
therefore exercise discretion in determining whether the particular service, appliance, or supply
is likely to effect the purposes specified in the Act.2
ANALYSIS
Appellant provided documentation from his neurologist, Dr. Schoettle, stating that “it
would be appropriate given his ongoing clinical condition to get him a new lift chair.” Because
Dr. Schoettle did not explain why it would be appropriate given appellant’s ongoing clinical
condition, the Office asked appellant to have his doctor provide justification for the equipment
requested. Having received no response, the Office denied appellant’s request for durable
medical equipment.3

1

5 U.S.C. § 8103(a).

2

See Marjorie S. Geer, 39 ECAB 1099 (1988) (the Office has broad discretionary authority in the administration of
the Act and must exercise that discretion to achieve the objectives of section 8103).
3

On appeal, appellant submitted an April 3, 2008 report from Dr. Schoettle. However, the Board has no
jurisdiction to review this evidence because it was not before the Office when it issued its April 10, 2008 decision.
20 C.F.R. § 501.2(c). Appellant retains the right to request reconsideration by the Office.

2

The Board finds that Dr. Schoettle’s April 5, 2007 note was sufficiently vague in
addressing how a lift chair would benefit appellant and his accepted permanent aggravation of
diffuse lumbar and cervical disc disease. It was reasonable for the Office to ask for additional
medical rationale to support the purchase. The Board finds that, having received none, the
Office properly denied appellant’s request. The Office acted within its broad discretion under
section 8103 of the Act. The Board will affirm the Office’s April 10, 2008 decision.
CONCLUSION
The Board finds that the Office properly denied authorization for a lift chair.
ORDER
IT IS HEREBY ORDERED THAT the April 10, 2008 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: February 10, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

3

